                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                              EUGENE DIVISION


RI KY ROOFING & SHEET METAL, LLC,                    Case No. 6:17-cv-01592-MK
an Oregon limited liability company,                  OPINION AND ORDER

            Plaintiff,

      vs.

DTL BUILDERS, INC., a Utah corporation,
and THE CINCINNATI INSURANCE
COMPANY, an Ohio surety

            Defendants.


DTL BUILDERS, INC., a Utah corporation,              Case No. 6:17-cv-01251-MK
                                                      OPINION AND ORDER
            Plaintiff,

      vs.

RI KY ROOFING & SHEET METAL, LLC,
an Oregon limited liability company,

            Defendant.


AIKEN, Judge:

      United States Magistrate Judge Mustafa T. Kasubhai filed this Findings and

Recommendations ("F&R") on April 29, 2019. (Doc. 82 in 6:17-cv-01592-MK, Doc. 95



Page 1 - OPINION AND ORDER
in 6:17-cv-01251-MK). The F&R recommended that this Court deny DTL's Motion

for Summary Judgment and deny DTL's Motion in Limine with prejudice. The

matter is now before the Court pursuant to 28 U.S.C. § 636(b)(l) and Federal Rule of

Civil Procedure 72(b).

      On May 6, 2019, DTL filed a "Request for Clarification or, in the Alternative,

Objection to Magistrate Judge's Findings and Recommendation" (doc. 84 in 6:17-cv-

01592-MK, doc. 97 in 6:17-cv-01251-MK). The request pointed out that its Motion in

Limine was directed at both the Court's disposition of its summary judgment motion

and the evidence for trial.   DTL stated that it did not take issue with Judge

Kasubhai's recommendation that its Motion in Limine be denied as moot with respect

to summary judgment, but asserted that Judge Kasubhai's recommendation of denial

with prejudice goes beyond his findings and would preclude DTL from renewing the

motion at trial. DTL asked Judge Kasubhai to confirm that his recommendation on

the Motion in Limine was focused on the lVIotion for Summary Judgment and to

recommend that its Motion in Limine be denied without prejudice. Finally, DTL

stated that it would object to the F&R "[t]o the extent Magistrate Judge Kasubhai

retains his recommendation that DTL's Motion in Limine be denied with prejudice[.]"

Request at 5.

      In response, Judge Kasubhai issued an Order clarifying the F&R as follows:

"The Court denies DTL's Motion in Limine ... as moot for the purposes of summary

judgment only. DTL's Motion in Limine is denied without prejudice." (Doc. 85 in

6:17-cv-01592-MK, Doc. 98 in 6:17-cv-01251-MK).         Because Judge Kasubhai




Page 2 - OPINION AND ORDER
reconsidered his F&R as DTL requested, there are no objections to the F&R, as

clarified in Judge Kasubhai's order.

       Although this relieves me ofmy obligation to perform a de nova review, I retain

the obligation to "make an informed, final determination."         Britt v. Simi Valley

Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The

Magistrates Act does not specify a standard of review in cases where no objections

are filed. Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7, 2012). Following the

recommendation of the Rules Advisory Committee, I review the F&R for "clear error

on the face of the record[.]" Fed. R. Civ. P. 72 advisory committee's note (1983) (citing

Campbell v. United States District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also

United States v. Vann, 535 U.S. 55, 64 n.6 (2002) (stating that, "[i]n the absence of a

clear legislative mandate, the Advisory Committee Notes provide a reliable source of

insight into the meaning of' a federal rule). Having reviewed the file of this case, I

find no clear error.

II

II

II

II

II

II

II




Page 3 - OPINION AND ORDER
      Accordingly, the Court ADOPTS Magistrate Judge Kasubhai's F&R (doc. 82 in

6:17-cv-01592-MK, doc. 95 in 6:17-cv-01251-MK) as clarified in his Order (doc. 85 in

6:17-cv-01592-MK, doc. 98 in 6:17-cv-01251-MK).        DTL's Motion for Summary

Judgment (doc. 66 in 6:17-cv-01592-MK, doc. 68 in 6:17-cv-01251-MK) is DENIED.

DTL's Motion in Limine (doc. 69 in 6: 17-cv-01592-lVIK, doc. 71 in 6:l 7-cv-01251-MK)

is DENIED as moot for purposes of summary judgment only.

      IT IS SO ORDERED.

      Dated this, 3P.Qay of July 2019.




                                   Ann Aiken
                           United States District Judge




Page 4 - OPINION AND ORDER
